DETAILED ACTION
Amended claims 1-11 and 13-20 of  U.S. Application No. 16/732,701 filed on 05/26/2022 are presented for examination. 

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites an antenna device, comprising: a first substrate; a multilayer electrode disposed on the first substrate, the multilayer electrode comprising: a first conductive layer; a second conductive layer disposed on the first conductive layer; and a third conductive layer disposed on the second conductive layer; a first passivation layer disposed on the multilayer electrode; a second substrate disposed opposite the first substrate; and a liquid-crystal layer disposed between the first substrate and the second substrate; wherein the third conductive layer comprises a first portion, and the first portion extends beyond the second conductive layer, and wherein a thermal expansion coefficient of the third conductive layer is between a thermal expansion coefficient of the second conductive layer and a thermal expansion coefficient of the first passivation layer. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 1, Zhang et al (U.S. PGPub No. 2018/0212325) teaches an antenna device (Figs 1 and 2) comprising a first substrate (210), electrodes (212) disposed on the first substrate, a second substrate (110), and a liquid crystal disposed between the first and second substrates (para 0033).
Lai (U.S. PGPUB No. 2013/0153872) teaches an improved electrode structure in a liquid crystal display comprising  a multilayer electrode (fig. 3D and 34, 36, 38) disposed on the first substrate (32), the multilayer electrode comprising: a first conductive layer (34a); a second conductive layer (36b) disposed on the first conductive layer; and a third conductive layer (38b) disposed on the second conductive layer; a first passivation layer (Fig 5A, 52) disposed on the multilayer electrode (68); wherein the third conductive layer (38b) comprises a first portion (38b3), and the first portion extends beyond the second conductive layer (36b – see also para 0027).
However, neither Zhang, nor Lai, teach or suggest, the specific limitations of “wherein a thermal expansion coefficient of the third conductive layer is between a thermal expansion coefficient of the second conductive layer and a thermal expansion coefficient of the first passivation layer” nor would it have been obvious to do so in combination.
Claims 2-11 and 13 are also allowable for depending on claim 1. 

Claim 14 recites an electronic device, comprising: a first substrate; a multilayer electrode disposed on the first substrate, the multilayer electrode comprising: a first conductive layer; a second conductive layer disposed on the first conductive layer; and a third conductive layer disposed on the second conductive layer; a first passivation layer disposed on the multilayer electrode; a second substrate disposed opposite the first substrate; and a liquid-crystal layer disposed between the first substrate and the second substrate; wherein the third conductive layer comprises a first portion, and the first portion extends beyond the second conductive layer, and wherein a thermal expansion coefficient of the third conductive layer is between a thermal expansion coefficient of the second conductive layer and a thermal expansion coefficient of the first passivation layer. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 14, Lai (U.S. PGPUB No. 2013/0153872) teaches an electronic device (para 0042), comprising: a first substrate (Fig 3D, 32); a multilayer electrode (34, 36, 38) disposed on the first substrate, the multilayer electrode comprising: a first conductive layer (34a); a second conductive layer (36b) disposed on the first conductive layer; and a third conductive layer (38b) disposed on the second conductive layer; a first passivation layer (Fig 5A, 52) disposed on the multilayer electrode (68); a second substrate (para 0042 lines 1-3) disposed opposite the first substrate; and a liquid-crystal layer (para 0042 lines 3-6) disposed between the first substrate and the second substrate; wherein the third conductive layer (38b) comprises a first portion (38b3), and the first portion extends beyond the second conductive layer (36b).
However, neither Lai, nor any additionally cited art, teach or suggest, the specific limitations of “wherein a thermal expansion coefficient of the third conductive layer is between a thermal expansion coefficient of the second conductive layer and a thermal expansion coefficient of the first passivation layer” nor would it have been obvious to do so in combination.
Claims 15-20 are also allowable for depending on claim 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        6/4/2022